FILED
                            NOT FOR PUBLICATION                                NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KIRELL FRANCIS TAYLOR,                           Nos. 14-16856, 15-15787

               Plaintiff - Appellant,            D.C. No. 1:13-cv-01558-AWI-
                                                 DLB
 v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.


                    Appeals from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Kirell Francis Taylor appeals pro se from the

district court’s order revoking his in forma pauperis status under 28 U.S.C.

§ 1915(g) in his action alleging federal and state law claims. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s interpretation and

application of § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir.

2007), and for an abuse of discretion its denial of leave to proceed in forma

pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by revoking Taylor’s in forma

pauperis status because it properly determined that Taylor has three strikes under

§ 1915(g), and Taylor failed to allege adequately that the “prison officials continue

with a practice that has injured him or others similarly situated in the past[.]”

Andrews, 493 F.3d at 1055-57 (discussing the imminent danger exception to

§ 1915(g)) (emphasis added).

      We do not consider on appeal “[d]ocuments or facts not presented to the

district court[.]” United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Taylor’s requests, set forth in his opening briefs, are denied.

      AFFIRMED.




                                           2                                        14-16856